Title: To George Washington from Nathaniel Woodhull, 13 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir
In Convention of the Representatives of the State of New York—White Plains July 13th 1776

On being informed Yesterday Afternoon that two Ships of War had gone into the North River and passed by all the Fortifications on York Island; the Convention immediately sent an Express to the commanding Officer of the Fort at the high Lands advising him thereof.
Last Evening Advice arrived that two Frigates and two or three Tenders were at Anchor at Tarry Town, whereupon the Convention sent the Inhabitants a supply of Powder & Ball and took immediate Measures for reinforcing the Inhabitants along that Shore. This Morning the Convention were informed that the Frigates and Tenders still lay there at Anchor and that several Barges were busy in s[o]unding the River. Another Detachment of the Militia has been directed to guard the Stores in that Neighborhood in which are sundry Effects belonging to the Publick.
The Convention will endeavour to prevent their making Incursions into the Country, and beg leave to suggest to Your Excellency the Propriety of keeping a strong Guard at Kings Bridge, the Destruction of which they apprehend to be an Object with the Enemy. I have the Honor to be Your Excellency’s most Obedient humble Servant

By Order.
Nathll Woodhull Presid.

